

117 HR 4906 IH: Guarantee Oversight and Litigation on Doping Act
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4906IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Mr. Cohen (for himself, Mr. Wilson of South Carolina, Ms. Jackson Lee, Mr. Hudson, Mr. Malinowski, and Mr. Burgess) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to include doping fraud as a predicate offense for racketeering and money laundering offenses, and for other purposes.1.Short titleThis Act may be cited as the Guarantee Oversight and Litigation on Doping Act or the GOLD Act.2.Sense of CongressIt is the sense of Congress that—(1)the punishment of Russia for persistent decades-long state-run doping fraud by the international sport governance structure has been insufficient and Russia's competing status as ROC at Tokyo 2020 demonstrates to authoritarian states around the world that systematic doping will be tolerated; and(2)aggressive enforcement of the Rodchenkov Anti-Doping Act of 2019 (21 U.S.C. 2401 et seq.) can create the deterrent required to curb doping fraud as the Foreign Corrupt Practices Act of 1977 (15 U.S.C. 78dd–1 et seq.) curbed foreign bribery and the Department of Justice and the Federal Bureau of Investigation should prioritize enforcement of the Rodchenkov Anti-Doping Act of 2019 (21 U.S.C. 2401 et seq.).3.Predicate offensesPart I of title 18, United States Code, is amended—(1)in section 1956(c)(7)(D)—(A)by striking or section 104(a) and inserting section 104(a); and (B)by inserting after North Korea) the following: , or section 3 of the Rodchenkov Anti-Doping Act of 2019 (21 U.S.C. 2402) (relating to prohibited activities with respect to major international doping fraud conspiracies); and(2)in section 1961(1)—(A)by striking or (G) any act and inserting (G) any act; and(B)by inserting after section 2332(b)(g)(5)(B) the following: , or (H) any act that is indictable under section 3 of the Rodchenkov Anti-Doping Act of 2019 (21 U.S.C. 2402). 